                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

MARCUS D. THOMAS,                                  )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 1:18-cv-00048
                                                   )
JAMIE GARNER, et al.,                              )        JUDGE CAMPBELL
                                                   )        MAGISTRATE JUDGE FRENSLEY
     Defendants.                                   )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

57), which was filed on August 17, 2020. Through the Report and Recommendation, the

Magistrate Judge recommends that Defendants’ Motions for Summary Judgment (Doc. Nos. 38,

54) be granted and that this action be dismissed with prejudice. Although the Report and

Recommendation advised the parties that any objections must be filed within 14 days of service,

no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Defendants’ Motions for Summary Judgment (Doc. Nos. 38,

54) are GRANTED, and this action is DISMISSED.

         This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

         It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




     Case 1:18-cv-00048 Document 58 Filed 09/09/20 Page 1 of 1 PageID #: 391
